NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 09-4394
                                    ___________

                         ANSU SEKOU FOMBA JABATEH,
                                                                  Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES

                     ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A096-266-092)
                    Immigration Judge: Honorable Annie S. Garcy
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 24, 2010

          Before: MCKEE, Chief Judge, SMITH and GARTH, Circuit Judges

                            (Opinion filed: June 21, 2011)
                                   ___________

                                     OPINION
                                    ___________

PER CURIAM

      Ansu Sekou Fomba Jabateh petitions for review of the Board of Immigration

Appeals‟ (“BIA”) denial of his motion to reopen. We entered an order on March 15,

                                          1
2011, staying proceedings in this Court and remanding to the BIA for further

consideration in light of subsequent developments. The Government has filed a motion

for reconsideration of that order. We will grant the motion, vacate our order of March

15, 2011, and dismiss the petition for review.

                                             I.

       Jabateh is a citizen of Liberia who entered the United States without inspection

and concedes that he is removable on that basis. See 8 U.S.C. § 1227(a)(1)(A). He

applied for asylum, withholding of removal and relief under the Convention Against

Torture on the grounds that he feared mistreatment because of his ethnicity and political

opinion. An Immigration Judge denied his application, and the BIA affirmed by order

issued December 17, 2004. Jabateh did not petition for review.

       Some five years later, he filed a motion to reopen his proceeding on the basis of

his marriage to a United States citizen, who had filed an I-130 visa petition on his behalf.

Jabateh argued that approval of the petition would make him eligible to adjust his status

to lawful permanent resident, but the petition had not yet been adjudicated. The BIA

denied Jabateh‟s motion by order issued October 23, 2009. The BIA determined that the

motion was untimely, which Jabateh does not dispute. See 8 U.S.C. § 1229a(c)(7)(C)(i);

8 C.F.R. § 1003.2(c)(2). The BIA also rejected Jabateh‟s request that it exercise its

authority to reopen sua sponte, concluding that he has not “shown that an „exceptional

situation‟ exists that would warrant the Board‟s exercise of its discretion to reopen these

proceedings sua sponte.” Jabateh petitions for review.
                                             2
                                             II.

       We generally review the BIA‟s denial of a motion to reopen for abuse of

discretion. See Cruz v. Att‟y Gen., 452 F.3d 240, 247 (3d Cir. 2006). When the BIA

declines to exercise its discretion to reopen sua sponte, however, we generally lack

jurisdiction to review its ruling “[b]ecause there is no standard governing the agency‟s

exercise of discretion[.]” Id. at 249 (citing Calle-Vujiles v. Ashcroft, 320 F.3d 472, 475

(3d Cir. 2003)). Review is nevertheless permitted if the BIA adopts a “„general policy by

which its exercise of discretion will be governed.‟” Calle-Vujiles, 320 F.3d at 475

(citation omitted). The BIA has held that its authority to reopen sua sponte is reserved

for “exceptional situations,” but that holding does not constitute such a policy because

the BIA has neither held that it is required to reopen in “exceptional situations” nor

defined “exceptional situations” in a way permitting review. See id.; see also Pllumi v.

Att‟y Gen., — F.3d —, No. 09-4454, 2011 WL 1278741, at *3 n.7 (3d Cir. Apr. 6, 2011)

(“[N]o case has been found nor any pointed out by the parties that defines what is

considered an „exceptional situation.‟”).1

       The Government argues that we lack jurisdiction to review the BIA‟s denial of

reopening sua sponte in this case. Jabateh acknowledges the general jurisdictional

impediment, but argues that it does not apply here because the BIA denied reopening, not


   1
    We also have jurisdiction to determine whether the BIA‟s denial of reopening sua
   sponte rests “on an incorrect legal premise,” Pllumi, 2011 WL 1278741, at *3, but the
   BIA did not base its decision on any conclusion of law and Jabateh does not argue
   otherwise.
                                             3
in the exercise of its discretion, but because it determined that he is not prima facie

eligible for relief. We disagree.

       Jabateh bases his argument on our decision in Cruz. In that case, the petitioner

had been ordered removed on the basis of his conviction of a crime involving moral

turpitude. That conviction was later vacated, and the petitioner sought reopening on that

basis. The BIA denied the motion, ruling in relevant part that “„we do not find that sua

sponte reopening is warranted for any reason.‟” Cruz, 452 F.3d at 245 (quoting BIA

decision). We expressed concern with this ruling, because the BIA generally views the

vacation of a removable conviction as an “exceptional situation” warranting reopening

sua sponte. See id. at 246 & n.3, 250. The BIA‟s cursory ruling, however, left us unable

to determine whether it believed that the petitioner was still removable notwithstanding

the vacation of his conviction (and thus that he did not present an “exceptional situation”

because he was not prima facie eligible for relief), or whether it agreed that the petitioner

was eligible for relief but nevertheless declined to reopen sua sponte in the exercise of its

discretion. See id. at 250. We explained that the former conclusion would permit us to

review the BIA‟s determination of petitioner‟s ineligibility for relief, but that the latter

conclusion would leave us without jurisdiction to review the BIA‟s exercise of its

discretion. See id. Thus, we concluded that the BIA‟s decision left us unable to

determine our jurisdiction, and we remanded for further explanation. See id.

       Jabateh argues that Cruz permits review any time the BIA decides that a motion to

reopen does not present an “exceptional situation.” As we have explained, however,
                                               4
Cruz concerned a specific kind of “exceptional situation”—i.e., one in which a petitioner

contended that the vacation of a conviction rendered him no longer removable, and thus

one in which the petitioner potentially was prima facie eligible for relief from the

underlying order of removal. We held that the order in Cruz was potentially reviewable

because, although we did not decide the issue, the BIA may have adopted a policy of

reopening in that specific situation. See id.

       Jabateh relies on no such potential policy here. Jabateh argues that the approval of

an I-130 visa petition makes the beneficiary eligible to adjust status to lawful permanent

resident. He further relies on several unpublished BIA decisions for the proposition that

reopening sua sponte is warranted when an alien is eligible to adjust status on the basis of

an I-130 petition that already has been approved. We need not decide whether the BIA

has adopted such a policy, however, because the I-130 petition on which Jabateh relies

was unadjudicated at the time the BIA rendered its decision, and it thus would not place

Jabateh within that policy even if the BIA has adopted it. Cf. In re Velarde-Pacheco, 23

I. & N. Dec. 253, 255-56 (BIA 2002) (holding that timely motion to reopen may be

granted even though an I-130 visa petition remains unadjudicated). Because Jabateh

relies on no general policy potentially permitting review in this situation, we lack

jurisdiction to review the BIA‟s discretionary denial of his motion to reopen sua sponte.

       Finally, we note that the Department of Homeland Security now has approved the

I-130 petition. On that basis, and on Jabateh‟s motion, we stayed proceedings in this

Court and remanded to the BIA for further consideration. The Government (which had
                                                5
not made its position known by responding to Jabateh‟s motion to remand) has filed a

motion for reconsideration, in which it argues that Jabateh instead should be required to

raise the approval of the I-130 petition in another motion to reopen with the BIA. We

agree. The approval of Jabateh‟s I-130 petition was not before the BIA when it issued its

decision and is not part of the record before us on review. See 8 U.S.C. § 1252(b)(4)(A).

Thus, if Jabateh wishes the BIA to consider the effect of that development, he should file

another motion to reopen with the BIA on that basis. See Ni v. Gonzales, 494 F.3d 260,

269-71 (2d Cir. 2007). We express no opinion on whether reopening is warranted or on

whether the approval of the petition makes him eligible for relief, but we emphasize that

our ruling in no way controls those questions. If the BIA again denies reopening, Jabateh

may then seek review by filing a separate and otherwise-proper petition for review with

this Court. See Stone v. INS, 514 U.S. 386, 394-95 (1995); Thomas v. Att‟y Gen., 625

F.3d 134, 139 (3d Cir. 2010).

       Accordingly, the Government‟s motion for reconsideration is granted, our order of

March 15, 2011, is vacated, and the petition for review is dismissed.




                                             6